MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                           Feb 16 2017, 6:33 am
court except for the purpose of establishing
                                                                         CLERK
the defense of res judicata, collateral                              Indiana Supreme Court
                                                                        Court of Appeals
estoppel, or the law of the case.                                         and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy P. Broden                                        Curtis T. Hill, Jr.
Lafayette, Indiana                                       Attorney General of Indiana
                                                         Christina D. Pace
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Diego Armando Pacheco                                    February 16, 2017
Manzo,                                                   Court of Appeals Case No.
Appellant-Defendant/Cross-Appellee,                      79A02-1607-CR-1703
                                                         Appeal from the Tippecanoe
        v.                                               Circuit Court
                                                         The Honorable Donald L. Daniel,
State of Indiana,                                        Judge
Appellee-Plaintiff/Cross-Appellant                       Trial Court Cause Nos.
                                                         79C01-0608-FA-16
                                                         79C01-1404-PC-3



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A02-1607-CR-1703 | February 16, 2017     Page 1 of 10
                                             Case Summary
[1]   Diego Armando Pacheco Manzo (“Pacheco”) appeals the twenty-five-year

      sentence imposed by the trial court following his guilty plea to class A felony

      dealing in cocaine. His sole contention is that his sentence is inappropriate in

      light of the nature of the offense and his character. The State cross-appeals

      arguing that the trial court abused its discretion in granting Pacheco permission

      to file a belated notice of appeal pursuant to Indiana Post-Conviction Rule 2(1),

      and therefore this appeal should be dismissed. We conclude that the trial court

      did not abuse its discretion in granting Pacheco permission to file a belated

      notice of appeal and we decline the State’s request for dismissal. However,

      because we conclude that Pacheco has not met his burden to show that his

      sentence is inappropriate, we affirm his sentence.


                                 Facts and Procedural History
[2]   On August 21, 2006, Pacheco was driving a red Chevrolet truck in Lafayette

      when police officers initiated a traffic stop after pacing Pacheco’s vehicle as

      traveling approximately forty-five miles per hour in a thirty-five-mile-per-hour

      zone. Officers had been conducting surveillance of Pacheco for suspected drug

      dealing prior to the stop. After a drug detection K-9 alerted to the presence of a

      narcotic odor coming from Pacheco’s vehicle, officers searched the vehicle.

      Officers discovered two packages containing cocaine weighing approximately

      one ounce each under the middle cushion in the front seat of the truck.

      Pacheco intended to deliver that cocaine to a third party.



      Court of Appeals of Indiana | Memorandum Decision 79A02-1607-CR-1703 | February 16, 2017   Page 2 of 10
[3]   Based upon evidence collected on that date and several prior dates, the State

      charged Pacheco with one count of class A felony conspiracy to commit dealing

      in cocaine, four counts of class A felony dealing in cocaine, four counts of class

      A felony possession of cocaine, class A misdemeanor possession of

      paraphernalia, and class D felony maintaining a common nuisance. Pursuant

      to a written plea agreement, Pacheco pled guilty to one count of class A felony

      dealing in cocaine with a sentencing cap of twenty-five years. The remaining

      charges were dismissed. On June 26, 2007, the trial court sentenced Pacheco to

      twenty-five years executed.


[4]   On June 6, 2016, Pacheco filed a petition for permission to file a belated notice

      of appeal. The trial court granted that petition, and on July 22, 2016, Pacheco

      filed his notice of appeal to this Court, and this appeal ensued.


                                     Discussion and Decision

         Section 1 – The trial court did not abuse its discretion in
      granting Pacheco permission to file a belated notice of appeal.
[5]   We first address the State’s cross-appeal request that this case be dismissed.

      Specifically, the State contends that the trial court abused its discretion in

      granting Pacheco permission to file a belated notice of appeal. Indiana Post-

      Conviction Rule 2(1) provides a defendant with an opportunity to petition the

      trial court for permission to file a belated notice of appeal. Moshenek v. State,

      868 N.E.2d 419, 422 (Ind. 2007). Specifically, the rule provides,




      Court of Appeals of Indiana | Memorandum Decision 79A02-1607-CR-1703 | February 16, 2017   Page 3 of 10
         An eligible defendant[1] convicted after a trial or plea of guilty
         may petition the trial court for permission to file a belated notice
         of appeal of the conviction or sentence if;

         (1) the defendant failed to timely file a notice of appeal;

         (2) the failure to file a timely notice of appeal was not due to the
         fault of the defendant; and

         (3) the defendant has been diligent in requesting permission to
         file a belated notice of appeal under this rule.


Ind. Post-Conviction Rule 2(1)(a). If the trial court finds that these

requirements are met, “it shall permit the defendant to file the belated notice of

appeal. Otherwise, it shall deny permission.” Ind. Post-Conviction Rule

2(1)(c). Our supreme court has explained,


         The decision whether to grant permission to file a belated notice
         of appeal or belated motion to correct error is within the sound
         discretion of the trial court. The defendant bears the burden of
         proving by a preponderance of the evidence that he was without
         fault in the delay of filing and was diligent in pursuing permission
         to file a belated motion to appeal. There are no set standards of
         fault or diligence, and each case turns on its own facts. Several
         factors are relevant to the defendant’s diligence and lack of fault
         in the delay of filing. These include the defendant’s level of
         awareness of his procedural remedy, age, education, familiarity
         with the legal system, whether the defendant was informed of his




1
  An “eligible defendant” is defined as “a defendant who, but for the defendant’s failure to do so timely,
would have the right to challenge on direct appeal a conviction or sentence after a trial or plea of guilty by
filing a notice of appeal, filing a motion to correct error, or pursuing an appeal.” Ind. Post-Conviction Rule
2.

Court of Appeals of Indiana | Memorandum Decision 79A02-1607-CR-1703 | February 16, 2017           Page 4 of 10
               appellate rights, and whether he committed an act or omission
               which contributed to the delay.


      Moshenek, 868 N.E.2d at 422-23 (citations and quotation marks omitted). We

      will affirm a trial court’s ruling on a petition for permission to file a belated

      notice of appeal under Post-Conviction Rule 2 “unless it was based on an error

      of law or a clearly erroneous factual determination.” Id. at 423-24.


[6]   As to whether failure to file a timely notice of appeal was Pacheco’s fault, the

      record supports the trial court’s conclusion that it was not. The transcript of the

      sentencing hearing does not reflect that the trial court ever informed Pacheco

      that he had the right to appeal his sentence. Moreover, at the guilty plea

      hearing, the trial court advised Pacheco that by pleading guilty he was giving up

      his right to appeal even though his plea agreement contained no waiver of the

      right to appeal his sentence. Tr. at 4-5.2 The record indicates that Pacheco has

      little education, speaks little English and is not highly literate even in his native

      Spanish language, and is not familiar with the legal system. Thus, the

      preponderance of the evidence indicates that Pacheco was not properly

      informed of his appellate rights regarding appeal of his sentence and that he was

      not likely aware of or able to understand the proper procedures.




      2
        See Creech v. State, 887 N.E.2d 73, 75 (Ind. 2008) (holding that a defendant may waive the right to appellate
      review of his sentence as part of a written plea agreement).

      Court of Appeals of Indiana | Memorandum Decision 79A02-1607-CR-1703 | February 16, 2017           Page 5 of 10
[7]   As for his diligence, the record here suggests that Pacheco attempted to

      challenge his sentence almost immediately after sentencing, and has done so

      repeatedly since. Pacheco first sent the trial court a letter asking for a sentence

      reduction within ten days of sentencing. He then filed numerous letters with

      the trial court between July 2008 and January 2014, questioning the

      appropriateness of his sentence. Each letter had to be translated into English,

      and each request made in the letters was subsequently denied by the trial court.3

      Pacheco eventually filed a pro se petition for postconviction relief in April 2014,

      and requested the aid of counsel. The trial court then appointed the State

      Public Defender to represent him. Thereafter, counsel filed a petition for

      permission to file a belated notice of appeal on his behalf. Under the

      circumstances, we cannot say that the trial court abused its discretion in

      determining that Pacheco has met his burden to demonstrate that he was

      diligent in pursuing a remedy and requesting permission to file a belated notice

      of appeal. The trial court did not abuse its discretion in granting his petition for

      permission to file a belated notice of appeal.


[8]   We note that the State maintains that dismissal is proper because the trial court

      did not issue “the requisite findings” in its order granting Pacheco permission to

      file a belated notice of appeal. Appellee’s Br. at 9. However, the State cites no

      authority for its proposition that the trial court’s order here is inadequate




      3
       The trial court did grant a request for transcripts of guilty plea and sentencing hearings on November 23,
      2011. However, the record is silent as to whether those items were ever prepared at the time.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1607-CR-1703 | February 16, 2017          Page 6 of 10
      pursuant to our postconviction rules, and Post-Conviction Rule 2 contains no

      language that can be construed as requiring the trial court to make specific

      findings of fact in entering its order. See Amphonephong v. State, 32 N.E.3d 825,

      831 (Ind. Ct. App. 2015). Indeed, even had the trial court issued express

      findings of fact, we would owe those findings no deference because the trial

      court did not hold a hearing on Pacheco’s petition. Where, as here, the trial

      court rules on a paper record in granting a belated notice of appeal, we review

      the granting of the petition de novo. Id. Based upon the record before us, we

      decline the State’s invitation to dismiss and we proceed to address the merits of

      this appeal.


         Section 2 – Pacheco has not met his burden to demonstrate
        that the sentence imposed by the trial court is inappropriate.
[9]   Pacheco claims that his twenty-five-year sentence is inappropriate and invites

      this Court to revise his sentence pursuant to Indiana Appellate Rule 7(B), which

      provides that we may revise a sentence authorized by statute if, after due

      consideration of the trial court’s decision, we find that the sentence “is

      inappropriate in light of the nature of the offense and the character of the

      offender.” The defendant bears the burden to persuade this Court that his or

      her sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind.

      2006). Indiana’s flexible sentencing scheme allows trial courts to tailor an

      appropriate sentence to the circumstances presented, and the trial court’s

      judgment “should receive considerable deference.” Cardwell v. State, 895
N.E.2d 1219, 1222 (Ind. 2008). The principal role of appellate review is to

      Court of Appeals of Indiana | Memorandum Decision 79A02-1607-CR-1703 | February 16, 2017   Page 7 of 10
       attempt to “leaven the outliers.” Id. at 1225. Whether we regard a sentence as

       inappropriate at the end of the day turns on “our sense of the culpability of the

       defendant, the severity of the crime, the damage done to others, and myriad

       other facts that come to light in a given case.” Id. at 1224. In reviewing a

       sentence, we consider all aspects of the penal consequences imposed by the trial

       court in sentencing the defendant, including whether a portion of the sentence

       is ordered suspended “or otherwise crafted using any of the variety of

       sentencing tools available to the trial judge.” Davidson v. State, 926 N.E.2d
1023, 1025 (Ind. 2010).


[10]   Regarding the nature of the offense, the advisory sentence is the starting point

       that the legislature has selected as an appropriate sentence for the crime

       committed. Fuller v. State, 9 N.E.3d 653, 657 (Ind. 2014). At the time Pacheco

       committed his offense, the sentencing range for a class A felony was between

       twenty and fifty years, with an advisory sentence of thirty years. Ind. Code §

       35-50-2-4. Pacheco received a twenty-five-year sentence for his guilty plea to

       one count of class A felony dealing in cocaine. In arguing that his sentence is

       inappropriate as to the nature of his offense, he contends that his conduct did

       not exceed that necessary to establish the elements of class A felony dealing in

       cocaine. We disagree. The amount of cocaine involved here far exceeded the

       amount required for a class A felony dealing conviction. See Ind. Code § 35-48-

       4-1 (possession with intent to deliver cocaine in an amount of three grams or




       Court of Appeals of Indiana | Memorandum Decision 79A02-1607-CR-1703 | February 16, 2017   Page 8 of 10
       more).4 In other words, this was no small-time drug deal. Moreover, as noted

       by the State, Pacheco faced eleven charges and a maximum sentence of 454

       years prior to entering into his plea agreement. We cannot ignore the

       substantial benefit that he received in exchange for the dismissal of those

       charges, which was a sentencing cap of twenty-five-years for his guilty plea to

       one class A felony count, a sentence well below both the statutory maximum

       and five years below the advisory sentence on that single count. He has not met

       his burden to demonstrate that his sentence is inappropriate in light of the

       nature of his offense.


[11]   Regarding his character, Pacheco admitted that he has been buying and selling

       drugs in the same community for more than two years. He admitted that he

       entered the United States illegally and that he has been deported on three

       occasions only to return each time illegally. While he concedes that “he has not

       exactly led a law abiding life,” he emphasizes that he has no prior criminal

       convictions and asserts that he is therefore deserving of a lesser sentence.

       Appellant’s Br. at 6. We are not persuaded. His admitted criminal behavior

       and disregard for the law is much more indicative of his character than any

       official convictions or adjudications. Pacheco has failed to convince us that a




       4
         We note that the State indicates that Pacheco possessed with intent to deliver one ounce (28.3495 grams) of
       cocaine. Appellee’s Br. at 5, 11. However, the record indicates, and Pacheco admits in his brief on appeal,
       see Appellant’s Br. at 4, that he possessed with intent to deliver two ounces (56.699 grams) of cocaine.
       Regardless, the amount that he possessed with intent to deliver far exceeded the amount required for
       conviction.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1607-CR-1703 | February 16, 2017         Page 9 of 10
       sentence reduction is warranted. We affirm the sentence imposed by the trial

       court.


[12]   Affirmed.


       Riley, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1607-CR-1703 | February 16, 2017   Page 10 of 10